NUMBER 13-22-00509-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                           IN RE KATRINA KOHLEFFEL


                        On Petition for Writ of Mandamus.


                                        ORDER

                Before Justices Longoria, Hinojosa, and Silva
                              Order Per Curiam

       On October 21, 2022, relator Katrina Kohleffel filed a petition for writ of mandamus

contending that the trial court abused its discretion by transferring a contested probate

proceeding to the district court after relator filed a motion requesting the appointment of

a statutory probate court judge. See generally TEX. EST. CODE ANN. § 32.003.

       The Court requests that the real parties in interest, Cody Kohleffel and Cordale

Kohleffel, or any others whose interest would be directly affected by the relief sought, file
a response to the petition for writ of mandamus on or before the expiration of ten days

from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.


                                                                     PER CURIAM


Delivered and filed on the
27th day of October, 2022.




                                             2